                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    DAT’S CAJUN SEAFOOD                                                         CIVIL ACTION

    VERSUS                                                                         NO: 19-10698

    UNITED STATES OF AMERICA                                                       SECTION: T
    THROUGH DEPARTMENT OF
    AGRICULTURE, FOOD AND
    NUTRITION SERVICE, RETAILER
    OPERATIONS DIVISION
                                            ORDER

         Before the Court is a Motion for Preliminary Injunction and Expedited Hearing1 filed by

Dat’s Cajun Seafood (“Plaintiff”). The United States has filed a response. 2 For the following

reasons, the for Motion for Preliminary Injunction and Expedited Hearing is DENIED.

                      FACTUAL AND PROCEDURAL BACKGROUND

         This matter involves Plaintiff’s claim for alleged improper disqualification from the

Supplemental Nutrition Assistance Program (“SNAP”).3 On September 7, 2018, the United States

Department of Agriculture, Food and Nutrition Service (“FNS”) sent a letter stating that Plaintiff

was required to apply for reauthorization to accept SNAP benefits.4 Plaintiff responded by sending

some information, but FNS sent follow-up letters on September 26, 20185 and October 10, 20186

requesting additional documentation to verify the information submitted. On October 22, 2018,

FNS notified Plaintiff that its authorization to participate in the SNAP program was withdrawn

because Plaintiff failed to timely provide the information requested, and that Plaintiff could

reapply online at any time.7


1
  R. Doc. 2.
2
  R. Doc. 16.
3
  R. Doc. 1.
4
  R. Doc. 16-1.
5
  R. Doc. 16-2.
6
  R. Doc. 16-3.
7
  R. Doc. 1-2.


                                                1
        On October 24, 2018, Plaintiff sent a letter requesting FNS to reconsider its application to

continue accepting SNAP benefits, 8 and subsequently applied for review of FNS’s decision. 9

Plaintiff was authorized to accept SNAP benefits while Plaintiff’s case was being reviewed.10

After reviewing Plaintiff’s application, FNS issued its final decision on April 23, 2019, finding

Plaintiff was not eligible to accept SNAP benefits because Plaintiff failed to provide the required

information by the deadline.11

        On May 28, 2019, Plaintiff filed its complaint and a motion for preliminary injunction

seeking to “enjoin the Administrative Review Officer determination and specifically enjoining the

Defendant, its agents, servants, employees and representatives, from removing Plaintiff’s

authorization.”12 Plaintiff asserts that it is entitled to a preliminary injunction because it will suffer

irreparable harm as 70% of Plaintiff’s income is received through SNAP.13

                                          LAW AND ANALYSIS

        Federal Rule of Civil Procedure 65 governs requests for preliminary injunctions. The law

is well settled that issuing an injunction “is an extraordinary and drastic remedy, not to be granted

routinely, but only when the movant, by a clear showing, carries the burden of persuasion.” 14 An

injunction is to be the exception, not the rule. 15 In order for Plaintiff to obtain a preliminary

injunction, it must show: (1) a substantial likelihood that its cause will succeed on the merits, (2)

a substantial threat of irreparable injury if the injunction is not granted, (3) that the threatened

injury outweighs the threatened harm the injunction may do to the opposing party, and (4) that the



8
  R. Doc. 1-3.
9
  R. Doc. 16-4.
10
   R. Doc. 16-4.
11
   R. Doc. 1-4.
12
   R. Doc. 2.
13
   R. Doc. 2, ¶2.
14
   White v. Carlucci, 862 F.2d 1209, 1211 (5th Cir.1989).
15
   Miss. Power & Light Co. v. United Gas Pipe Line Co., 760 F.2d 618, 621 (5th Cir.1985).


                                                        2
court granting the injunction will not disserve the public interest.16 Irreparable injury is harm that

“cannot be undone through monetary damages.”17

         The Court finds that the Motion for Preliminary Injunction and Expedited Hearing18 can

be disposed of without an evidentiary hearing. Plaintiff has failed to show a substantial likelihood

of success on the merits. Although Plaintiff’s motion discusses the injury Plaintiff may suffer, 19

the motion fails to offer evidence to support that FNS improperly denied Plaintiff’s request for

reauthorization to accept SNAP benefits. On the contrary, the evidence submitted by both Plaintiff

and the United States demonstrates that Plaintiff received numerous requests for additional

information to allow FNS to determine whether Plaintiff was eligible for SNAP, but that Plaintiff

failed to submit the requested documentation. Without evidence that FNS should have granted

Plaintiff’s request for reauthorization, Plaintiff fails to establish a substantial likelihood of success

on the merits warranting the issuance of a preliminary injunction.

         Plaintiff also fails to demonstrate a substantial threat of irreparable injury if the injunction

is not granted. The only injury Plaintiff alleges it may suffer is monetary harm. Specifically,

Plaintiff contends it may lose 70% of its income if the Court does not grant the preliminary

injunction.20 Because there is “no irreparable injury where money damages would adequately

compensate a plaintiff,”21 Plaintiff's potential monetary loss is insufficient to show a

substantial threat of irreparable injury. Plaintiff does not specify any injury it may suffer other




16
   Piedmont Heights Civic Club, Inc. v. Moreland, 637 F.2d 430 (5th Cir.1981).
17
   Deerfield Med. Ctr. v. City of Deerfield Beach, 661 F.2d 328, 338 (5th Cir.1981); Allied Marketing Group, Inc. v.
CDL Marketing, Inc., 878 F.2d 806, 810 fn. 1 (5th Cir.1989).
18
   R. Doc. 2.
19
   R. Doc. 2, ¶2.
20
   R. Doc. 2, ¶2.
21
   DFW Metro Line Serv. v. Southwestern Bell Tel. Co., 901 F.2d 1267, 1269 (5th Cir.1990); see also Deerfield
Medical Center v. City of Deerfield Beach, 661 F.2d 328, 338 (5th Cir.1981) (“An injury is ‘irreparable’ only if it
cannot be undone through monetary remedies.”).


                                                         3
than monetary harm. Plaintiff has, therefore, failed to meet its burden of showing a substantial

threat of irreparable injury.

                                         CONCLUSION

           Accordingly, for the foregoing reasons, IT IS ORDERED that Plaintiff's Motion for

Preliminary Injunction and Expedited Hearing22 is DENIED.


         New Orleans, Louisiana, on this ____ day of August, 2019.




                                                        GREG GERARD GUIDRY
                                                      UNITED STATES DISTRICT JUDGE




22
     R. Doc. 2.


                                                 4
